Citation Nr: 0118276	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-33 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from 
April 27, 1994 to August 27, 1995, and in excess of 40 
percent on and after August 28, 1995 for chronic low back 
strain.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left zygoma.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
January 1971 and from June 1971 to August 1975.

The current appeal arose from rating decisions of March 1996 
and December 1998 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In March 1996, the RO, 
in pertinent part, granted an increased evaluation from zero 
percent to 20 percent for chronic low back strain effective 
from April 27, 1994.  The veteran timely filed a notice of 
disagreement and substantive appeal as to that determination.  

The veteran, his wife and a friend provided oral testimony 
before a Hearing Officer at the RO in March 1997, a 
transcript of which has been associated with the claims file.  

In May 1997 the RO increased the evaluation for chronic low 
back strain to 40 percent effective from August 28, 1995.





In August 1997 the Board of Veterans' Appeals (Board) 
remanded the issue of entitlement to an increased evaluation 
for chronic low back strain to the RO for further 
development.  

In December 1998 the RO, in pertinent part, denied 
entitlement to an evaluation in excess of 40 percent for 
chronic low back strain, a compensable evaluation for 
residuals of a fracture of the left zygoma, and a TDIU.

The veteran, his Pastor and an associate provided oral 
testimony before a Decision Review Officer at the RO in March 
1999, a transcript of which has been associated with the 
claims file.

The RO adjudicated the issue of entitlement to service 
connection for lumbar disc syndrome pursuant to the August 
1997 Board remand; and by rating decision dated in July 1999, 
denied entitlement to service connection for lumbar disc 
syndrome.  

The veteran failed to appear at hearings scheduled in October 
2000 and May 2001 at the RO before a Member of the Board.

The case has been returned to the Board for further appellate 
consideration.

The issue of entitlement to a TDIU is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained by the RO.




2.  The probative evidence shows that from April 27, 1994 to 
August 27, 1995, chronic low back strain was productive of 
not more than muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position, 
with additional functional loss due to pain or other 
pathology.

3.  The probative evidence shows that on and after August 28, 
1995, low back strain has been productive of severe 
impairment. 

4.  Residuals of a fracture of the left zygoma are currently 
without active symptomatology; sinus abnormalities are not 
shown on X-rays.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for chronic low back strain from April 27, 1994 to August 27, 
1995 have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 § 
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107);  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2000).

2.  The criteria for an evaluation in excess of 40 percent 
for chronic low back strain on and after August 28, 1995 have 
not been met.  38 U.S.C.A. § 1155; VCAA of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.10, 
4.71a, Diagnostic Code 5295 (2000).

3.  The criteria for an increased (compensable) evaluation 
for residuals of a fracture of the left zygoma have not been 
met.  38 U.S.C.A. § 1155 (West 1991); VCAA, Pub. L. No. 106-
475 § 4, 114 Stat. 2006, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.§ 5107); 38 C.F.R. §§ 4.7, 4.10, 4.97, 
Diagnostic Codes 6513 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Chronic Low Back Strain

Service medical records show that in September 1968 the 
veteran complained of lower back pain as a result of lifting 
a heavy object.  Upon examination, he was diagnosed with 
paraspinal muscle spasm.  In July 1969 he complained that he 
had back pain for two days after carrying mailbags.  On 
examination, he was diagnosed with low back strain.

X-rays of the low back taken in November 1971 showed a rotary 
dextro scoliosis of the lumbar spine with the apex at L3.  
The remainder of the lumbosacral spine series was within 
normal limits.  In July 1972 the veteran complained of muscle 
spasms in the lower part of his back.  X-rays in March 1973, 
December 1974 and April 1975 showed lumbar scoliosis 
convexity to the right.

Examination in February 1975 for the purpose of discharge 
from active military service showed that the veteran's low 
back was asymptomatic and he had full range of motion.  It 
was also noted that he had recurrent back pain and muscle 
spasm of the low back that had been treated and improved.

Examination in April 1975 revealed the veteran had right 
paraspinal muscle spasm with pain on extension.  It was noted 
that he was treated daily with short-wave diathermy.  His 
diagnosis was muscle spasm secondary to back strain.  

An examination report in August 1975 noted the veteran had 
recurrent back pain due to injury treated several times, 
hospitalized and diagnosed as muscle spasms and strains; he 
had no complaints or sequelae at that time.  It was also 
noted that he had full range of motion of the low back and it 
was asymptomatic.

In January 1976 the RO granted service connection for chronic 
low back strain and assigned a zero percent evaluation from 
August 29, 1975.  

VA Medical Center (MC) outpatient treatment records in August 
1991 show that the veteran was seen with complaints of 
chronic low back pain.  He alleged that the low back pain had 
been present since 1975.  Examination conclude din a 
diagnosis of chronic low back pain.  An April 1994 
examination conclude din a diagnosis of low back pain.

In August 1994 he underwent a neurologic examination due to 
complaints of chronic low back pain with numbness involving 
his left lower extremity.  The nerve conduction study 
revealed there was mild slowing of nerve conduction 
velocities in the lower extremities.  An electromyographic 
study revealed minimal denervation present in a number of 
muscles.  It was noted that the etiology of the veteran's 
neuropathy was not apparent from review of his medical record 
and further investigations to pinpoint an etiology for the 
cause of his neuropathy were indicated.

Magnetic resonance imaging (MRI) taken in June 1995 revealed 
a small central subligamentous disc herniation at L5-S1 
without significant effect on the nerve roots or thecal sac.  
Disc dehydration at L3-S1 was also noted.

In August 1995 the veteran filed a claim of entitlement to an 
increased evaluation for low back strain.  He noted that he 
had received treatment since 1971 at a VAMC.

In addition, on August 15, 1995 the veteran received 
outpatient treatment at a VAMC for back pain.  He reported 
that his pain was an eight on a scale of one-to-ten.  He 
reported several years history of low back pain and weakness 
and numbness of the left lower extremity.  

On examination, his gait was slow.  He had a limp and wore an 
Ace bandage over his left foot.  His strength was 5/5.  There 
was no atrophy present.  He was diagnosed, in pertinent part, 
with chronic pain syndrome.

Private medical treatment records dated August 28, 1995 
reveal that the veteran was seen with complaints of low back 
pain.  He reported that he had stepped into a small trench in 
his yard about 5 to 6 inches wide and 6 inches deep, and had 
twisted his ankle; and since that time, he had experienced 
problems with his back.  He further reported that he had had 
problems with his back since the 1960's, but the fall 
aggravated his back pain.  He described the pain as a 
constant throbbing in his low back.  When he would bend over, 
he had great difficulty getting up and had to almost crawl up 
his legs using his hands.  Extension was significantly 
limited and walking tended to increase the pain.  He graded 
the back pain a four by ten on a good day and eight by ten on 
a bad day.  He had two to three good days in a week.  He had 
morning stiffness which lasted until he took medication and 
sat in his recliner.

On examination he had great difficulty with ambulating.  He 
walked with a straight cane.  The stance face of his gait was 
extremely short because he barely tended to put weight on the 
left lower extremity.  He tended to limp on the left foot.  
Range of motion of the low back was described as dismal.  He 
had good flexion but was unable to get up following flexion.  
Extension was significantly limited.  Rotation to either side 
and all back movements, including lateral flexion and side 
rotation, were done in a very slow fashion and approximately 
two-thirds of normal.  

Palpation revealed moderate tenderness of the lumbosacral 
musculature as well as tenderness of the left gluteal muscle 
descending over the posterior aspect of the left thigh up to 
the junction of the middle and lower third of the thigh.  
Straight leg raise was normal on the right at 70 degrees and 
on the left he had increased low back pain at 50 degrees.  
Dorsiflexion of the ankle tended to increase the pain further 
in the low back.



Neurological examination revealed he had decreased pin-prick 
and light touch in the left L2 dermatomal area and then in 
the left S1 dermatomal area (in between) there was slightly 
decreased pin-prick and light touch but it did not seem to be 
significant.  His assessment was acute exacerbation of 
chronic low back pain.  X-rays showed slight dextroscoliosis 
of the lumbar spine, which may only be due to muscle spasm, 
or positioning; probable bilateral pars interarticularis 
defect at L5 and mild narrowing of the L5-S1 disc space.  The 
remainder of the disc spaces was well maintained.

The medical records further show that the veteran's received 
treatment from his private physician for his low back 
condition intermittently from August 1995 to December 1995.  

VAMC progress notes dated in October 1995 show the veteran 
was treated for and diagnosed with chronic pain, primarily of 
the low back.  It was noted that he was wearing a back brace 
for support.

X-rays of the lumbar spine taken in March 1996 showed slight 
dextroscoliosis of the lumbar spine, which may only be due to 
muscle spasm, or positioning, probable bilateral pars 
interarticularis defect at L5 and mild narrowing of the L5-S1 
disc space.

In March 1996 the RO granted an increased (compensable) 
evaluation of 20 percent, effective April 27, 1994 for 
chronic low back strain disability.  The veteran timely filed 
a notice of disagreement and substantive appeal.

In a February 1997 letter the veteran's private physician 
acknowledged that he had treated him since 1995.  He noted 
that he had significant low back problems and had been 
suffering from chronic low back pain with disc dehydration 
from L3 to S1 with subligamentous disc herniation at L5-S1 
level. 

At his personal hearing in March 1997 the veteran testified 
that he had constant and persistent pain in his back, which 
radiated down his left extremity.  When the pain radiated he 
experienced numbness or tingling in his foot.  He wore back 
support and occasionally walked with a cane.  Hearing 
Transcript (Tr.), p. 2.  He had problems standing for longer 
than fifteen to twenty-five minutes; and he could not sit 
longer than fifteen to twenty-five minutes without changing 
the position.  Tr., p. 3.  

He took Valium, Methocarbamol and Amitriptyline for his back 
disability.  He experienced muscle spasms daily.  He reported 
that VA had issued him a transcutaneous electrical nerve 
stimulation (TENS) unit for his back disability.  Tr., p. 4.  
He was told that he had some type of arthritis and peripheral 
neuropathy.  Tr., p. 5.  His back had worsened in the last 
five years.  When his back worsened he would take off sick 
from work and would either get fired or he would quit because 
he knew he would be fired.  He last worked as a cab driver in 
January 1995 and had not worked since that time.  Prior to 
driving the cab, he worked as a clerk in a convenience store.  
Treatment from his private physician consisted of physical 
therapy.  Tr., pp. 6, 8. 

The veteran's wife testified that she could observe that the 
veteran was hurting by the way he handled everything.  He had 
to wear a back brace and walk with a cane.  She stated that 
he had tried to work but was unable to--due to his back 
disability.  Tr., p. 7.  

VA examination of the spine in March 1997 revealed a history 
of chronic trouble with the veteran's back since he strained 
it while helping to unload a mail truck while in the service 
in either 1968 or 1969.  He admitted to being in at least two 
motor vehicle accidents in 1967 and 1986.  He described the 
symptoms of his back disability as episodes of muscle spasm 
and pain.  

On examination there was minor flattening of the lumbar 
curve.  He complained of tenderness to palpation.  He was 
able to do heel and toe and tandem walking, but he favored 
the right lower extremity.  He could not do a squat and stand 
up.  He had difficulties with heel to toe walking.  

The lower extremities were symmetrical and well developed and 
fairly muscular.  The thoracolumbar spine combined range of 
mobility was forward flexion to 75 degrees, backward 
extension to 10 degrees, left lateral flexion to 35 degrees, 
right lateral flexion to 30 degrees, rotation to the left to 
35 degrees and rotation to the right to 35 degrees.  The 
examiner was able to hyperflex the right and the left lower 
extremities at the hips beyond 90 degrees with the veteran 
sitting upright on the examination table.  The diagnosis was 
chronic mild lumbar strain associated with a thoracolumbar 
scoliosis.  

The examiner noted that there was a history of back injury in 
1968 and an exacerbation of the injury when the veteran 
stepped in a hole in 1995.  He had probable development of 
degenerative arthritis and degenerative disc disease of the 
cervical and lumbar spine.  It appeared that there had been 
29 or 30 years of time lag between his in-service complaints 
and the findings of the degenerative arthritis and 
degenerative disc disease.

X-rays of the lumbar spine in March 1997 showed minimal 
spondylosis of L4 and L5 vertebral bodies and a five degree 
right scoliosis of the lumbar spine.  Otherwise, the spine 
was within satisfactory limits.

VA examination for diseases or injuries of the spinal cord 
was also conducted in March 1997.  On objective findings, the 
veteran was slow to get up from the chair.  He wore a back 
brace.  He had a considerable limp on the right lower 
extremity and dressing, undressing, getting on and off the 
examination table was done with a great deal of effort and a 
considerable amount of apparent discomfort.  There was 
considerable spasm of the paraspinous muscles of the lumbar 
area while standing in the erect position.  

Lateral flexion in either direction was considerably 
restricted.  He had discomfort in the low back while sitting 
on the examination table.  Straight leg raising was not 
permitted.  

He had marked limitation of motion apparently with chronic 
severe pain in the lumbar area and at times had some 
radiating pain in the lower extremities that was not well 
described.  His gait was mainly that related to the pain in 
the lumbar area.  Romberg's test was negative.  Babinski and 
Hoffmann's signs were absent.  He was diagnosed with chronic 
low back lumbar disk syndrome with marked pain and limitation 
of motion in the lumbar area with pain up into the lower 
thoracic area without specific objective neurological 
findings.  The examiner noted that the veteran was apparently 
severely disabled with chronic low back pain and limitation 
of motion.

In May 1997 the RO granted an increased evaluation of 40 
percent effective August 28, 1995 for low back strain.  

VA examination of the spine conducted in October 1998 showed 
the combined range of mobility for the thoracolumbar spine 
was forward flexion to 70 degrees, backward extension 20x, 
left lateral flexion 30x, right lateral flexion 30x, rotation 
to the left 33x, rotation to the right 33x.  Neurologically, 
the tendon reflexes were 2+ and equal in the upper 
extremities, 3+ and equal in the lower extremities.  He had a 
moderate S-shaped thoracolumbar scoliosis.  The left gluteal 
fold sagged approximately 14 millimeters and had minor 
flabbiness.  The diagnoses were primary scoliosis with a pars 
defect at L5 and chronic mild to moderate lumbar strain.

The examiner commented that the veteran's low back strain, 
originally was minor and it was the examiner's opinion that 
it continued to be minor.  He stated that the veteran's major 
problem was that he was unable to find work and he had 
complaints of pain which were secondary to degenerative 
arthritis, degenerative disc disease and spinal stenosis of 
the cervical spine, more on the left than on the right.  
Study and evaluation of the lumbar spine showed the veteran 
had a very minor genetic or congenital defect and had a minor 
or a minimal scoliosis associated with a pars defect at L5.  

The examiner noted further that the veteran was capable of 
handling sedentary work.  His low back problems were 
diagnosed as a lumbar strain, chronic mild to moderate.  He 
had early degenerative changes with minimal spondylosis at 
the L5 and L4 vertebral bodies with narrowing of the L5-S1 
disc space, which the radiologist considered to be either 
developmental or possibly traumatic in origin.  The history 
and the physical and neurological findings did not show 
changes compatible with a lumbar disc syndrome.  The 
veteran's low back pain was secondary to lumbar strain and to 
his primary scoliosis with a pars defect at the L5 level.  
The findings were insufficient to diagnose a lumbar disc 
extrusion or a lumbar radicular syndrome.

X-rays of the spine showed minimal spondylosis of the L5 and 
L4 vertebral bodies with narrowing of the L5-S1 disc space, 
which may have been developmental or traumatic in origin.

At his personal hearing in March 1999 the veteran testified 
that he was treated in the emergency room twice since 
February 1999.  He stated that he wore a TENS unit and a back 
brace and occasionally walked with a cane.  He also took 
medication for his back disability.  Tr., p. 2.  His daily 
routine consisted of taking his medication and performing 
light housework.  He had not worked since January 1995.  His 
last job was a cab driver, which he left because of his back.  
He stated that his back hurts constantly.  He had numbness 
and tingling in his right and left legs; but more prominent 
in the left leg.  Tr., p. 3.

The veteran's Pastor testified that for the last year he had 
noticed that the veteran's back had deteriorated.  The 
veteran's associate testified that he could detect that the 
veteran was in pain when he had a conversation with him.  
Tr., p. 4.

An MRI of the lumbosacral spine taken in April 1999 showed 
mild focal posterior midline disc extrusion of the mild 
inferior migration of the disc fragments at L5-S1 level 
causing no significant stenosis or nerve root compression and 
mild disc bulging at L3-4 levels.  

On VA examination in January 2000 the veteran reported 
increased pain, weakness, stiffness, fatigability, lack of 
endurance, and occasional paresthesias of numbness and 
tingling in both arms and legs due to problems in his 
cervical and lumbosacral spine.  He stated that he had had 
intermittent bouts and flare-ups for which he was given 
Valium or nonsteroidal medication and over the years it had 
gotten progressively worse.  He had not had surgery, physical 
therapy or traction but he did use heat and a TENS unit.  

There was objective evidence of painful motion and response 
to palpation in the lumbosacral spine.  There was some 
weakness and tenderness noted.  There was no effusion, 
redness, edema or fixed deformities grossly on appearance.  
He had a posture abnormality of kyphosis.  Musculature at the 
back was normal.  There were some muscle spasms noted in the 
lumbosacral spine on range of motion testing.  Range of 
motion of the lumbosacral spine was 0 degrees of extension, 2 
degrees of hyperextension, 32 degrees of anterior flexion, 9 
degrees of left lateral flexion and 19 degrees right lateral 
flexion.  All measurements were to pain and the veteran could 
not go past those measurements.  The diagnosis was herniated 
nucleus pulposus (HNP).  

The examiner noted that range of motion testing on the joint 
examinations was not consistent with lesser findings on 
computerized tomography (CT) scans.  He noted that the 
sequential compression device (SCD) should affect the 
veteran's employment status only minimally.  He could easily 
maintain sedentary type work.  A February 2000 CT of the 
lumbar spine was within normal limits.

Residuals of a Fracture of the Left Zygoma

Service medical records show that in November 1969 the 
veteran had sinusitis.  In July 1970 he sustained two blows 
to the left infra orbital region.  It was noted that he had a 
lateral small conjunctival hemorrhage with normal visual 
acuity and visual fields.  There was a definite hypoesthesia 
noted about the left infra orbital nerve distribution.  There 
was crepitus felt over the left maxillary antrum.  

X-rays revealed a fracture through the left maxillary antrum 
extending up to the orbital rim at 0500 and appeared to enter 
the floor of the orbit.  The left antrum was filled with 
blood.  He was diagnosed with fracture of the left zygoma and 
fracture of the left infraorbital rim.  He underwent open 
reduction of the left zygoma fracture and left infraorbital 
rim fracture.

In September 1970 he complained of severe headache and was 
treated with Darvon.  In November 1972 he complained of pain 
on the left side of his nose and headaches.  His sinus and 
left maxillary were markedly tender.  He was diagnosed with 
sinusitis.  In February 1974 he complained of chest 
congestion and a blocked sinus.  He was diagnosed with 
bronchitis.  

The examination report in February 1975 for the purpose of 
discharge from active military service noted a fracture of 
the left cheekbone, which had occurred in 1970.  It was also 
noted that sinusitis was diagnosed and treated with Actifed 
and Neo-Synephrine nose drops with no particular difficulty 
present.  

In January 1976 the RO granted service connection for a left 
zygoma fracture and assigned a zero percent evaluation from 
August 29, 1975.  

In August 1995 the veteran requested that his claim for a 
service-connected left zygoma fracture disability be 
reopened.  He noted that he had received treatment since 1971 
at a VAMC.

In March 1996 the RO denied the veteran's claim for a 
compensable evaluation for his left zygoma fracture 
disability.  

In April 1996 the veteran complained of upper respiratory 
problems with shortness of breath, congestion of the head and 
chest, a non-productive cough and nasal drainage clear to 
yellow.  He stated that he was seen in the emergency room the 
day before and was diagnosed with an upper respiratory 
infection (URI).  He was diagnosed with acute bronchitis.


In September 1998 a VA general medical examination of the 
head and face showed no scars or deformities.  There was no 
palpable abnormality of the left orbit, left axilla or the 
left zygoma; however, the record clearly showed evidence of 
old fractures.  The diagnosis, in pertinent part, was sinus 
tachycardia.

X-rays of the facial bones showed intact cortical margins.  
The suture markings appeared satisfactory.  The paranasal 
sinuses appeared satisfactory.  There was engorgement of the 
nasal turbinate.  Otherwise the paranasal sinuses and facial 
bones appeared satisfactory.  A Pulmonary Function Report in 
September 1998 revealed a normal study.

In December 1998 the RO denied the veteran's claim for a 
compensable evaluation for residuals of a fracture of the 
left zygoma.  He timely filed a notice of disagreement and 
substantive appeal.

At his personal hearing in March 1999 the veteran testified 
that he had infrequent headaches and was told it was one of 
the side effects of the fractured zygoma.  He experienced 
constant pain and had had drainage or discharge from his 
sinuses.  He had not taken medication but used home remedies, 
such as saline solutions or Nasalcrom.  Tr., p. 4.  

VA examination for sinus in January 2000 shows the veteran 
was tender in the subperi-orbital area of the left eye 
through the zygomatic arch and the maxillary sinus down to 
the upper mandible and over the septum of the nose on the 
left side.  There was no obvious effusion, swelling, 
discoloration or hardness noted.  His nose was slightly 
deviated to the left.  Pain was elicited in response to 
ethmoid and frontal sinus palpation.  The examiner opined 
that his claims of incapacitating sinusitis and or allergic 
rhinitis were exaggerated.  A CT of the sinus in February 
2000 revealed the sinuses to be within normal limits.  An 
abnormality was not seen on the study.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which the functions affected, the anatomical location, and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (2000).

The veteran's service-connected low back disability, which 
has been characterized as a chronic low back strain is 
currently evaluated as 40 percent disabling pursuant to 
Diagnostic Code 5295 which provides the rating criteria for a 
lumbosacral strain.  Under this Code provision, the maximum 
40 percent evaluation is warranted when the lumbosacral 
strain is severe with listing of the whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

A 20 percent evaluation is appropriate when the lumbosacral 
strain is accompanied by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation is warranted when 
the lumbosacral strain is with characteristic pain on motion.  
A noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2000).  
It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

Under Diagnostic Code 5293 a noncompensable evaluation is 
assigned for postoperative and cured intervertebral disc 
syndrome.  A 10 percent evaluation is assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation is 
assigned for intervertebral disc syndrome, which is moderate 
with recurring attacks.  A 40 percent rating is warranted 
when the intervertebral disc syndrome is severely disabling 
with recurring attacks and intermittent relief.  

The maximum 60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2000).

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97, held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Traumatic arthritis substantiated by X-ray findings is rated 
analogous to degenerative arthritis.  Degenerative arthritis, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  

Under Diagnostic Code 5292, ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2000); see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206.

The veteran's residuals of a fracture of the left zygoma is 
evaluated for rating purposes under Diagnostic Code 6513 as 
zero percent disabling.  Under this provision, chronic 
maxillary sinusitis is ratable as noncompensably disabling 
when detected by X-ray only.  

A 10 percent evaluation is warranted where the veteran 
manifests one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation where the veteran manifests three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 & Note (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 4.3 (2000).

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that as a 
result of the August 1997 remand, all relevant facts have 
been adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
as mandated by the VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A)).  
In that regard, the veteran and others designated by him, 
proffered testimony at personal hearings at the RO in March 
1997 and March 1999.  In addition, he was afforded VA 
examinations in March 1997, October 1998, January 2000.  
Moreover, other evidence has been obtained which is probative 
thereof.  The Board is unaware of any additional evidence 
that has not already been requested and/or obtained that is 
pertinent to the veteran's appeal.




In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  Congress passed the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), modifying the adjudication of 
all pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and have done so.  

The veteran and his representative have also been apprised of 
the evidence needed to substantiate the claims on appeal.  
The record is replete with rating decisions, correspondence, 
statements of the case and supplemental statements of the 
case, all advising of the nature of the RO's adjudications, 
evidence reviewed and needed, and application of criteria.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of his claims for 
increased compensation benefits under the new law would only 
serve to further delay resolution of his claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Entitlement to an evaluation in excess of 
20 percent from April 27, 1994 to August 
27, 1995 for chronic low back strain.

The Board's review of the evidentiary record discloses that 
the RO evaluated the veteran's chronic low back strain 
disability as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 which requires lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The veteran 
essentially asserts that during the period of time in 
question, his service-connected low back strain disability 
was more severe and warranted an evaluation in excess of the 
20 percent assigned at that time.

The next higher evaluation under Diagnostic Code 5295 is 40 
percent, the maximum evaluation under that code.  In order to 
warrant an evaluation of 40 percent under Diagnostic Code 
5295, the veteran's low back disability must be manifested by 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

The medical evidence of record for the period from April 27, 
1994 to August 27, 1995 show the veteran was diagnosed with 
low back pain.  An MRI in June 1995 showed disc herniation 
and disc dehydration.  Examination on August 15, 1995 
indicated he had chronic pain.  In this instance, the medical 
evidence does not approximate the symptomatology required to 
warrant a 40 percent evaluation under Diagnostic Code 5295. 

The Board finds that the above evidence demonstrates that the 
veteran's lumbosacral strain disability more nearly 
approximates the criteria required for a 20 percent 
evaluation.  Thus, entitlement to an evaluation in excess of 
20 percent for the period from April 27, 1994 to August 27, 
1995 under 38 C.F.R. § 471a, Diagnostic Code 5295 (2000) is 
not warranted.


The Board finds that the veteran is entitled to an increased 
evaluation of 40 percent with application of the provisions 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra 
for functional loss due to pain as demonstrated in the record 
for the period from April 27, 1994 to August 27, 1995.  In 
that regard, the veteran complained of chronic pain in his 
low back.  He complained of pain and weakness and numbness of 
the left lower extremity.  

On examination in April 1994 he demonstrated decreased range 
of motion.  He was diagnosed with low back pain.  In August 
1995 examination revealed that his gait was slow and he had a 
limp.  He was diagnosed with chronic pain syndrome.

Based on the foregoing, the Board finds that the maximum 
evaluation of 40 percent is warranted for the veteran's 
service-connected lumbosacral strain disability for the 
period from April 27, 1994 to August 27, 1995 with 
application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 
supra.  This rating is based on facts found on the 
examinations by VA in April 1994 and August 15, 1995.

The Board has considered whether the veteran's low back 
disability meets the criteria for an evaluation in excess of 
40 percent under any other applicable code and finds that it 
does not.  Residuals of a spinal fracture are not part and 
parcel of the veteran's service-connected low back disability 
to warrant a rating higher than 40 percent under Diagnostic 
Code 5285.

Moreover, the Board notes that the veteran's claims file does 
not contain a diagnosis of ankylosis of the spine.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  As the veteran's lumbar 
spine is not ankylosed, application of 38 C.F.R. §4.71a, 
Diagnostic Code 5286 (2000) or Diagnostic Code 5289 is not 
warranted.  




Intervertebral disc syndrome manifested by severe recurring 
attacks with intermittent relief as a clinical feature of the 
veteran's service-connected low back disability has not been 
shown in the medical evidence of record during the period in 
question to warrant the maximum evaluation of 60 percent 
under diagnostic code 5293.


Entitlement to an evaluation in excess of 
40 percent 
on and after August 28, 1995 for chronic 
low back strain.

In this instance, the RO assigned an evaluation of 40 percent 
for the veteran's lumbosacral strain disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 for the period on and 
after August 28, 1995.  

The Board notes that 40 percent is the maximum schedule 
evaluation under diagnostic code 5295 and in that regard a 
higher evaluation is not for consideration under diagnostic 
code 5295.  The 40 percent evaluation under this code 
contemplates osteoarthritic changes and in any event, an 
evaluation in excess of 20 percent may not be assigned under 
the diagnostic codes for arthritis per se.

Also, the 40 percent evaluation is the maximum schedular 
evaluation for limitation of motion of the lumbar spine under 
diagnostic code 5292.  The RO, as noted earlier, denied 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  The maximum 60 percent 
evaluation under diagnostic code 5293 for intervertebral disc 
syndrome is therefore not for application as such disorder 
has not been determined to be part and parcel of the service-
connected disability of the low back.


For the next higher evaluation of 50 percent under a 
different diagnostic code, namely, diagnostic code 5289, the 
veteran would have to have ankylosis of the spine; or for an 
evaluation of 60 percent under diagnostic code 5285, the 
veteran would have to have residuals of a spinal fracture 
without cord involvement and abnormal mobility requiring a 
neck brace or intervertebral disc syndrome manifested by 
severe recurring attacks with intermittent relief under 
diagnostic code 5293 and such symptomatology is not shown in 
the record.  Thus, the medical evidence of record for the 
period in question precludes assignment of an evaluation in 
excess of 40 percent under diagnostic codes 5285, 5289 and 
5293.

Furthermore, as the veteran is in receipt of the maximum 
schedular evaluation of 40 percent under diagnostic code 
5295, application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca, supra for functional loss due to pain 
is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

Entitlement to an increased (compensable) 
evaluation for residuals of a fracture of 
the left zygoma.

Residuals of a fracture of the left zygoma were evaluated by 
analogy under 38 C.F.R. § 4.97, Diagnostic Code 6513 of the 
Rating Schedule for chronic maxillary sinusitis.  The Board 
notes that such is evaluated similarly to pansinusitis, 
ethmoid, frontal and sphenoid sinusitis.  See 38 C.F.R. § 
4.97, Diagnostic Codes 6510, 6511, 6512, 6514.

It is clear from the record that the veteran had a fracture 
of the left zygoma during active military service and 
subsequent thereto was diagnosed with a sinus disorder.  
Although the veteran carries a diagnosis of a sinus disorder 
from the time of his active service, a VA examination in 
September 1998 revealed no sinus abnormalities and X-ray 
findings were negative.  AVA examiner in January 2000 
elicited pain in response to palpation but opined that the 
veteran's claim of incapacitating sinusitis and or allergic 
rhinitis were exaggerated.  A CT of the sinuses in February 
2000 revealed normal findings.  

In the absence of definitive pathology related to a sinus 
disorder, a compensable rating is not warranted.  No question 
has been presented as to which of evaluations would more 
properly classify the severity of residuals of a fracture of 
the left zygoma.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of a fracture of the 
left zygoma.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Additional Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

The Board notes that the veteran has contended that he is 
unable to work due to his service connected disabilities; 
this therefore, warrants mention of extraschedular 
consideration.  However, under Floyd v. Brown, 9 Vet. App. 88 
(1996), although the Board may be obliged to raise the issue 
of potential extraschedular consideration, based upon a 
liberal reading of the documents of record, the Board cannot 
make that determination in the first instance.  Id.  An 
extraschedular rating would require a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

The Board further notes that the RO provided the veteran with 
the criteria under 38 C.F.R. § 3.321(b)(1) for assignment of 
an increased evaluation on an extraschedular basis.  



The RO determined, however, that the veteran's claims for 
increased evaluations for his service-connected chronic low 
back strain and residuals of a fracture of the left zygoma 
disabilities did not warrant referral to the appropriate 
official for consideration of extraschedular evaluations 
under 38 C.F.R. § 3.321(b)(1).  

The Board notes that the evaluations assigned under the 
Rating Schedule are already based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign an evaluation higher than the 
40 percent assigned for chronic low back strain, or the 
noncompensable evaluation for residuals of a fracture of the 
left zygoma.


ORDER

Entitlement to an increased evaluation of 40 percent for 
chronic low back strain from April 27, 1994 to August 27, 
1995 is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  

Entitlement to an evaluation in excess of 40 percent for 
chronic low back strain on and after August 28, 1995 is 
denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left zygoma is denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. 106-
475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.

Because of the change in the law brought about by the VCAA, a 
remand of the issue of entitlement to a TDIU is required for 
compliance with the duty to assist provisions contained in 
the new law.  





In addition, as the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service connection has been granted for chronic low back 
strain evaluated as 40 percent disabling; residuals of a 
fracture index finger of the left hand evaluated as 
noncompensable; and residuals of a fracture of the left 
zygoma evaluated as noncompensable.  The combined schedular 
evaluation is 40 percent.  

While medical evidence has been associated with the claims 
file referable to the veteran's ability to work based solely 
on his service-connected low back disability, there is no 
evidence of a competent medical opinion addressing whether 
the veteran has been rendered unemployable by reason of all 
of his service-connected disabilities.  

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of the veteran for his service-
connected disabilities, and opinions 
referable to his ability to work in view 
of his service-connected disabilities.

After obtaining any necessary 
authorization or medical releases, the RO 
obtain and associate with the claims file 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action taken with respect to the 
claim.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5102A(b)(2).

3.  Following the above, the RO should 
arrange for a VA Social and Industrial 
Survey interview of the veteran.  


The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the interviewer prior and 
pursuant to the interview of the veteran 
and the report should be annotated in 
this regard.  The interviewer should 
comment on the degree of social and 
industrial impairment, which the veteran 
experiences as the result of all of his 
disabilities.  

The interviewer should provide an opinion 
as to the impact of social and industrial 
impairment on employability solely from 
service-connected disabilities.  Any 
opinions expressed by the interviewer 
should be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA 
general medical examination of the 
veteran's service-connected disabilities 
to include any further indicated special 
medical examinations for the purpose of 
ascertaining whether he is able to work.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
accomplished.

The examiner(s) must be requested to 
express an opinion as to whether the 
veteran's service-connected disabilities 
have render him unable to obtain and 
retain any substantially gainful 
occupation.  Any opinion(s) expressed by 
the examiner(s) must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action, 
required by the VCAA of 2000, Pub. L. No. 
104-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a TDIU.  In this regard, the RO should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16(a)(b) (2000), as warranted.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the remaining issue on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for a TDIU.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

